Exhibit 10.4



















REGISTRATION RIGHTS AGREEMENT

dated as of

July 31, 2013

among

BEHRINGER HARVARD MULTIFAMILY REIT I, INC.

and

THE SHAREHOLDERS FROM TIME TO TIME PARTY HERETO



 

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
 
 
 
 
 
 
PAGE


 
 
 
 
 
 
 
ARTICLE 1
 
 
 
 
DEFINITIONS
 
 
 
 
 
 
 
Section 1.01.
 
Definitions
 
1


Section 1.02.
 
Other Definitional and Interpretative Provisions
 
5


 
 
 
 
 
 
 
ARTICLE 2
 
 
 
 
REGISTRATION RIGHTS
 
 
 
 
 
 
 
Section 2.01.
 
Demand Registration.
 
5


Section 2.02.
 
Piggyback Registration.
 
8


Section 2.03.
 
Shelf Registration.
 
9


Section 2.04.
 
Lock-Up Agreements
 
11


Section 2.05.
 
Registration Procedures
 
11


Section 2.06.
 
Participation In Public Offering
 
14


Section 2.07.
 
Rule 144 Sales; Cooperation By The Company
 
14


 
 
 
 
 
 
 
ARTICLE 3 
 
 
 
 
INDEMNIFICATION AND CONTRIBUTION
 
 
 
 
 
 
 
Section 3.01.
 
Indemnification by the Company
 
15


Section 3.02.
 
Indemnification by Participating Shareholders
 
16


Section 3.03.
 
Conduct of Indemnification Proceedings
 
16


Section 3.04.
 
Contribution
 
17


Section 3.05.
 
Other Indemnification
 
18


 
 
 
 
 
 
 
ARTICLE 4
 
 
 
 
MISCELLANEOUS
 
 
 
 
 
 
 
Section 4.01.
 
Binding Effect; Assignability.
 
18


Section 4.02.
 
Notices
 
18


Section 4.03.
 
Waiver; Amendment; Termination
 
20


Section 4.04.
 
Governing Law
 
20


Section 4.05.
 
Jurisdiction
 
20


Section 4.06.
 
WAIVER OF JURY TRIAL
 
20


Section 4.07.
 
Specific Enforcement
 
20


Section 4.08.
 
Counterparts; Effectiveness
 
20


Section 4.09.
 
Entire Agreement
 
21


Section 4.10.
 
Severability
 
21


Section 4.11.
 
Independent Nature of Shareholders’ Obligations and Rights
 
21


 
 
 
 
 
Exhibit A
 
Joinder Agreement
 
 

    






--------------------------------------------------------------------------------




REGISTRATION RIGHTS AGREEMENT
REGISTRATION RIGHTS AGREEMENT dated as of July 31, 2013 (this “Agreement”) among
Behringer Harvard Multifamily REIT I, Inc., a Maryland corporation (the
“Company”), and the Shareholders from time to time party hereto (initially,
Behringer Harvard Multifamily REIT I Services Holdings, LLC as the sole holder
of Registrable Securities) as listed on the signature pages, including any
Permitted Transferees (collectively, the “Shareholders”).
In consideration of the mutual promises made herein and other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
parties hereto agree as follows:
ARTICLE 1
DEFINITIONS

Section 1.01.    Definitions. The following terms, as used herein, have the
following meanings:
“Agreement” has the meaning set forth in the preamble hereto.
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person,
provided that no security holder of the Company shall be deemed an Affiliate of
any other security holder solely by reason of any investment in the Company. For
the purpose of this definition, the term “control” (including, with correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”), as used with respect to any Person, shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities,
by contract or otherwise. For the avoidance of doubt, the Company, Behringer
Harvard Multifamily OP I LP, and their respective subsidiaries shall not be
considered Affiliates of Behringer Harvard Holdings, LLC and its subsidiaries,
and vice versa.
“Articles” means the Articles of Incorporation of the Company filed with the
Maryland State Department of Assessments and Taxation in accordance with the
Maryland General Corporation Law, as may be amended or restated from time to
time.
“Articles Supplementary” means the Articles Supplementary of the Company
establishing the Series A Non-Participating, Voting, Cumulative, Convertible
7.0% Preferred Stock ($0.0001 par value) filed with the State of Maryland in
accordance with the Master Modification Agreement, dated as of July 31, 2013,
among the Company, Behringer Harvard Multifamily OP I LP, REIT TRS Holding, LLC,
Behringer Harvard Multifamily REIT I Services Holdings, LLC, Behringer Harvard
Multifamily Advisors I, LLC, Behringer Harvard Multifamily Management Services,
LLC and Behringer Harvard Institutional GP LP.
“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York City are authorized by law to close.
“Common Shares” means shares of Common Stock, par value $0.0001 per share, of
the Company and any stock into which such Common Shares thereafter may be
converted or changed.
“Company” has the meaning set forth in the preamble hereto.

1

--------------------------------------------------------------------------------




“Convertible Securities” means shares of Series A Non-Participating, Voting,
Cumulative, Convertible 7.0% Preferred Stock, par value $0.0001 per share, of
the Company.
“Damages” has the meaning set forth in Section 3.01.
“Demand Registration” has the meaning set forth in Section 2.01(a).
“Demand Requesting Shareholder” has the meaning set forth in Section 2.01(a).
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“FINRA” means the Financial Industry Regulatory Authority, Inc., and any
successor thereto.
“Indemnified Party” has the meaning set forth in Section 3.03.
“Indemnifying Party” has the meaning set forth in Section 3.03.
“Inspectors” has the meaning set forth in Section 2.05(f).
“Joinder Agreement” has the meaning set forth in Section 4.01(b).
“Lock-Up Period” has the meaning set forth in Section 2.04.
“Maximum Offering Size” has the meaning set forth in Section 2.01(e).
“Notice” has the meaning set forth in Section 4.02.
“Permitted Transferee” means in the case of any Shareholder, a Person to whom
Registrable Securities are Transferred by such Shareholder; provided, however,
that (i) such Transfer is not made in a registered offering or pursuant to Rule
144, (ii) such Transfer does not violate Section 2.04 and (iii) such transferee
shall only be a Permitted Transferee if and to the extent the transferor
designates the transferee as a Permitted Transferee entitled to rights hereunder
pursuant to Section 4.01(b) or the transferee executes a Joinder Agreement as
contemplated by Section 4.01(b).
“Person” means an individual, corporation, limited liability company,
partnership, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.
“Piggyback Registration” has the meaning set forth in Section 2.02(a).
“Public Offering” means an underwritten public offering of Common Shares of the
Company pursuant to an effective registration statement under the Securities
Act, other than pursuant to a registration statement on Form S-4 or Form S-8 or
any similar or successor form.
“Records” has the meaning set forth in Section 2.05(f).
“Registering Shareholders” has the meaning set forth in Section 2.01(a)(2).
“Registrable Securities” means, at any time, (i) any Common Shares issued or
issuable upon conversion of any Convertible Securities, and (ii) any additional
Common Shares issued or distributed by way of conversion, exchange, exercise,
dividend, split, reverse split, combination, recapitalization, reclassification,
merger, amalgamation, consolidation, sale of assets, other reorganization or
other

2
 

--------------------------------------------------------------------------------




similar event in respect of the Common Shares referred to in clause (i) above,
in each case until (A) a registration statement covering such Common Shares has
been declared effective by the SEC and such Common Shares have been disposed of
pursuant to such effective registration statement, or (B) such Common Shares are
sold under circumstances in which all the applicable conditions of Rule 144 are
met or, if the Common Shares are then listed on a national securities exchange
and Rule 144 is available in connection with a sale of Registrable Securities,
which could be sold without restriction (on a single day) under Rule 144(e).
“Registration Expenses” means any and all expenses incident to the performance
of, or compliance with, any registration or marketing of securities, including
all (i) registration and filing fees, and all other fees and expenses payable in
connection with the listing of securities on any securities exchange or
automated interdealer quotation system, (ii) fees and expenses of compliance
with any securities or “blue sky” laws (including reasonable fees and
disbursements of counsel in connection with “blue sky” qualifications of the
securities registered), (iii) expenses in connection with the preparation,
printing, mailing and delivery of any registration statements, prospectuses and
other documents in connection therewith and any amendments or supplements
thereto, (iv) security engraving and printing expenses, (v) internal expenses of
the Company (including all salaries and expenses of its officers and employees
performing legal or accounting duties), (vi) reasonable fees and disbursements
of counsel for the Company and customary fees and expenses for independent
certified public accountants retained by the Company (including the expenses
relating to any comfort letters or costs associated with the delivery by
independent certified public accountants of any comfort letters requested
pursuant to Section 2.05(g)), (vii) reasonable fees and expenses of any special
experts retained by the Company in connection with such registration, (viii)
reasonable fees (not exceeding $35,000), plus reasonable out-of-pocket expenses,
of one counsel for all the Shareholders participating in the offering selected
by the Shareholders holding the majority of the Registrable Securities to be
sold for the account of all Shareholders in the offering, (ix) fees and expenses
in connection with any review by FINRA of the underwriting arrangements or other
terms of the offering, and all fees and expenses of any “qualified independent
underwriter,” including the fees and expenses of any counsel thereto, (x) fees
and disbursements of underwriters customarily paid by issuers or sellers of
securities, but excluding any underwriting fees, discounts and commissions
attributable to the sale of Registrable Securities, (xi) costs of printing and
producing any agreements among underwriters, underwriting agreements, any “blue
sky” or legal investment memoranda and any selling agreements and other
documents in connection with the offering, sale or delivery of the Registrable
Securities, (xii) transfer agents’ and registrars’ fees and expenses and the
fees and expenses of any other agent or trustee appointed in connection with
such offering, (xiii) expenses relating to any analyst or investor presentations
or any “road shows” undertaken in connection with the registration, marketing or
selling of the Registrable Securities, and (xiv) all out-of pocket costs and
expenses incurred by the Company or its appropriate officers in connection with
their compliance with Section 2.05(k). Except as set forth in clause (viii)
above, Registration Expenses shall not include any out-of-pocket expenses of the
Shareholders (or the agents who manage their accounts).
“Rule 144” means Rule 144 (or any successor provisions) under the Securities Act
“Rule 144A” has the meaning set forth in Section 2.07(b).
“SEC” means the Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended.

3
 

--------------------------------------------------------------------------------




“Shareholder” means at any time, any Person (other than the Company) who shall
then be a party to or bound by this Agreement, including any Permitted
Transferees, so long as such Person shall be the holder of record of any
Registrable Securities.
“Shelf Registration” has the meaning set forth in Section 2.03(a).
“Shelf Requesting Shareholder” means, in connection with a Shelf Registration,
(i) all the Shareholders in the case of a Triggering Event of the type referred
to in clause (i) of the definition thereof, or (ii) those requesting
Shareholder(s) referred to in clause (ii) of the definition of Triggering Event.
“Transfer” means, with respect to any securities, (i) when used as a verb, to
sell, assign, dispose of, exchange, pledge, encumber, hypothecate or otherwise
transfer such securities or any participation or interest therein, whether
directly or indirectly, or agree or commit to do any of the foregoing and (ii)
when used as a noun, a direct or indirect sale, assignment, disposition,
exchange, pledge, encumbrance, hypothecation, or other transfer of such
securities or any participation or interest therein or any agreement or
commitment to do any of the foregoing.
“Triggering Event” means the earlier to occur of (i) the automatic conversion of
all the then outstanding Convertible Securities due to a Listing (as defined in
the Articles Supplementary), including where such Listing is deemed to occur on
December 31, 2016 pursuant to the Articles Supplementary and (ii) the request
from one Shareholder or a group of Shareholders holding not less than 20% of the
then Registrable Securities that the Company file a Shelf Registration, as the
case may be.
“Underwritten Takedown” has the meaning set forth in Section 2.03(a).
Section 1.02.    Other Definitional and Interpretative Provisions. The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof. References to Articles, Sections or Exhibits are to Articles, Sections
and Exhibits of this Agreement unless otherwise specified. All Exhibits annexed
hereto or referred to herein are hereby incorporated in and made a part of this
Agreement as if set forth in full herein. Any capitalized term used in any
Exhibit but not otherwise defined therein shall have the meaning as defined in
this Agreement. Any singular term in this Agreement shall be deemed to include
the plural, and any plural term the singular. Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation”, whether or not they are in fact
followed by those words or words of like import. “Writing”, “written” and
comparable terms refer to printing, typing and other means of reproducing words
(including electronic media) in a visible form. References to any agreement or
contract are to that agreement or contract as amended, modified or supplemented
from time to time in accordance with the terms hereof and thereof. References to
any Person include the successors and permitted assigns of that Person.
References from or through any date mean, unless otherwise specified, from and
including or through and including, respectively.

4
 

--------------------------------------------------------------------------------




ARTICLE 2
REGISTRATION RIGHTS

Section 2.01.    Demand Registration.
(a)    If one Shareholder or a group of Shareholders holding not less than 20%
of the then Registrable Securities (the “Demand Requesting Shareholders”)
request that the Company file a registration statement (a “Demand Registration”)
and the Company is not eligible to use Form S-3 (or a successor to Form S-3) in
connection with the resale of the Registrable Securities to be sold pursuant to
the registration statement, the Company: (i) shall promptly give notice thereof
at least ten Business Days prior to the anticipated filing date of the
registration statement relating to such Demand Registration to all Shareholders
(not including the Demand Requesting Shareholders); (ii) shall file such
registration statement under the Securities Act within 60 days after the
occurrence of such request; and (iii) thereupon shall use its reasonable best
efforts to effect, as expeditiously as possible, the registration under the
Securities Act of:
(1)    subject to the restrictions set forth in Sections 2.01(e), all
Registrable Securities for which the Demand Requesting Shareholders have
requested registration under this Section 2.01; and
(2)    subject to the restrictions set forth in Sections 2.01(e), all other
Registrable Securities of the same class as those requested to be registered by
the Demand Requesting Shareholders that any Shareholders (all such Shareholders,
together with the Demand Requesting Shareholders, the “Registering
Shareholders”) have requested the Company to register by request received by the
Company within seven days after such Shareholders receive the Company’s notice
of the Demand Registration,
all to the extent necessary to permit the disposition (in accordance with the
intended method of disposition specified by the Registering Shareholders of the
Registrable Securities) so to be registered.
(b)    Promptly after the expiration of the seven-day period referred to in
clause (ii) of Section 2.01(a)(2), the Company will notify all Registering
Shareholders of the identities of the other Registering Shareholders and the
number of shares of Registrable Securities requested to be included therein. At
any time prior to the effective date of the registration statement relating to
such registration, the Demand Requesting Shareholders (by majority vote) may
revoke such request, without liability to any of the other Registering
Shareholders, by providing a notice to the Company revoking such request. A
request, so revoked, shall be considered to be a Demand Registration unless (i)
such revocation arose out of the fault of the Company (in which case the Company
shall be obligated to pay all Registration Expenses in connection with such
revoked request), or (ii) the Demand Requesting Shareholders or any other
Shareholder or Shareholders reimburse the Company within thirty (30) days of
such revocation for all Registration Expenses of such revoked request.
(c)    The Company shall be liable for and shall pay all Registration Expenses
in connection with any Demand Registration, regardless of whether such
Registration is effected, unless the Demand Requesting Shareholders elects to
pay such Registration Expenses as described in the last sentence of Section
2.01(b).
(d)    Except as provided in Section 2.01(b), a Demand Registration shall not be
deemed to have occurred:

5
 

--------------------------------------------------------------------------------




(1)    unless the registration statement relating thereto (A) has become
effective under the Securities Act, and (B) has remained effective for a period
of at least 180 days (or such shorter period in which all Registrable Securities
of the Registering Shareholders included in such registration have actually been
sold thereunder), provided that a Demand Registration shall not be deemed to
have occurred if, after such registration statement becomes effective, (1) such
registration statement is interfered with by any stop order, injunction or other
order or requirement of the SEC or other governmental agency or court, and
(2) less than 75% of the Registrable Securities included in such registration
statement have been sold thereunder; or
(2)    if the Maximum Offering Size is reduced in accordance with Section
2.01(e) such that less than a majority of the Registrable Securities of the
Requesting Shareholders sought to be included in such registration are included.
(e)    The Company shall not be obligated to effect any Demand Registration
within 90 days after the effective date of a previous Piggyback Registration in
which holders of Registrable Securities were permitted to register, and actually
sold, seventy-five percent (75%) of the shares of Registrable Securities
requested to be included therein. If a Demand Registration involves an
underwritten Public Offering, the holders of a majority of the Registrable
Securities to be sold in the Public Offering shall select the investment banking
firm or firms to act as the managing underwriter or underwriters in connection
with such Public Offering, subject to consent of the Company, which consent will
not be unreasonably withheld or delayed. If a Demand Registration involves an
underwritten Public Offering and the managing underwriter advises the Company
and the Registering Shareholders that, in its view, the number of shares of
Registrable Securities requested to be included in such registration (including
any securities that the Company proposes to be included that are not Registrable
Securities) exceeds the largest number of shares that can be sold without having
an adverse effect on such offering, including the price at which such shares can
be sold (the “Maximum Offering Size”), the Company shall include in such
registration, in the priority listed below, up to the Maximum Offering Size:
(1)    first, all Registrable Securities requested to be included in such
registration by all Registering Shareholders (allocated, if necessary for the
offering not to exceed the Maximum Offering Size, pro rata among such
Shareholders on the basis of the relative number of Registrable Securities held
by each such Shareholder); and
(2)    second, any securities proposed to be registered by the Company
(including for the benefit of any other Persons not party to this Agreement).
(f)    Upon notice to the Registering Shareholders, the Company may postpone
effecting a Demand Registration (including an Underwritten Takedown) pursuant to
this Section 2.01 on one occasion during any period of six consecutive months
for a reasonable time specified in the notice but not exceeding 90 days (which
period may not be extended or renewed), if (i) the Company reasonably determines
that effecting the registration would materially and adversely affect an
offering of securities of the Company the preparation of which had then been
commenced, (ii) the Company reasonably believes that effecting the registration
would render the Company unable to comply with, or cause a violation of,
applicable securities laws, or (iii) the Company is in possession of material
non-public information the disclosure of which during the period specified in
such notice the Company reasonably believes would not be in the best interests
of the Company, including due to any proposed or pending material corporate
reorganization or other material corporate transaction involving the Company.

6
 

--------------------------------------------------------------------------------




(g)    Notwithstanding anything that may be to the contrary in this Article 2,
if the Common Shares are then listed on a national securities exchange and Rule
144 is available in connection with a sale of Registrable Securities, then the
Company shall not be obligated to effect a Demand Registration unless the
aggregate proceeds expected to be received from the sale of the Registrable
Securities requested to be included in such Demand Registration equals or
exceeds $20,000,000 or such lesser amount that constitutes all the Registrable
Securities of the Demand Requesting Shareholders (provided that such lesser
amount is at least $10,000,000) or all of the Registrable Securities then
outstanding. Notwithstanding anything that may be to the contrary in this
Article 2, the Company shall not be required to effect (A) more than one
registration pursuant to Section 2.01 hereunder within any six-month period, or
(B) more than three Demand Registrations hereunder in the aggregate.
(h)    Notwithstanding anything that may be to the contrary in this Article 2,
the Company shall not be obligated to register any Registrable Securities unless
the holder thereof has notified the Company in writing of its intended method of
distribution in a timely manner.
Section 2.02.    Piggyback Registration.
(a)    If the Company proposes to register any Common Shares under the
Securities Act (other than (i) a Shelf Registration for Shareholders, which will
be subject to the provisions of Section 2.03, provided that any Underwritten
Takedown will be subject to this Section 2.02, or (ii) a registration on Form
S-8, S-4 or S-3D, or any successor forms, relating to Common Shares issuable
upon exercise of employee stock options or in connection with any employee
benefit or similar plan of the Company or in connection with a direct or
indirect acquisition by the Company of another Person), whether or not for sale
for its own account, the Company shall each such time give prompt notice at
least ten Business Days prior to the anticipated filing date of the registration
statement relating to such registration to each Shareholder, which notice shall
set forth such Shareholder’s rights under this Section 2.02 and shall offer such
Shareholder the opportunity to include in such registration statement the number
of Registrable Securities of the same class or series as those proposed to be
registered as each such Shareholder may request (a “Piggyback Registration”),
subject to the provisions of Section 2.02(b). Upon the request of any such
Shareholder made within seven days after the receipt of notice from the Company
(which request shall specify the number of Registrable Securities intended to be
registered by such Shareholder), the Company shall use all reasonable best
efforts to effect the registration under the Securities Act of all Registrable
Securities that the Company has been so requested to register by all such
Shareholders, to the extent required to permit the disposition of the
Registrable Securities so to be registered, provided that (A) if such
registration involves an underwritten Public Offering, all such Shareholders
requesting to be included in the Company’s registration must sell their
Registrable Securities to the underwriters, on the same terms and conditions as
apply to the Company or the holders of Common Stock (other than the
Shareholders) that have demanded such Piggyback Registration, as applicable, and
(B) if, at any time after giving notice of its intention to register any Common
Shares pursuant to this Section 2.02 and prior to the effective date of the
registration statement filed in connection with such registration, the Company
shall determine for any reason not to register such securities, the Company
shall give notice to all such Shareholders and, thereupon, shall be relieved of
its obligation to register any Registrable Securities in connection with such
registration. No registration effected under this Section 2.02 shall relieve the
Company of its obligations to effect a Demand Registration to the extent
required by Section 2.01 or a Shelf Registration to the extent required by
Section 2.03. The Company shall pay all Registration Expenses in connection with
each Piggyback Registration.
(b)    If a Piggyback Registration involves an underwritten Public Offering
(other than any Demand Registration, in which case the provisions with respect
to priority of inclusion in such offering

7
 

--------------------------------------------------------------------------------




set forth in Section 2.01(e) shall apply) and the managing underwriter advises
the Company that, in its view, the number of Common Shares that the Company and
such Shareholders intend to include in such registration exceeds the Maximum
Offering Size, the Company shall include in such registration, in the following
priority, up to the Maximum Offering Size:
(1)    first, so much of the Common Shares proposed to be registered for the
account of the Company (or, if such registration is pursuant to a demand by a
Person that is not a Shareholder, for the account of such other Person) as would
not cause the offering to exceed the Maximum Offering Size,
(2)    second, all Registrable Securities requested to be included in such
registration by any Shareholders pursuant to this Section 2.02 (allocated, if
necessary for the offering not to exceed the Maximum Offering Size, pro rata
among such Shareholders on the basis of the relative number of shares of
Registrable Securities so requested to be included in such registration by
each), and
(3)    third, any securities proposed to be registered for the account of any
other Persons with such priorities among them as the Company shall determine.
Section 2.03.    Shelf Registration.
(a)    If a Triggering Event occurs and the Company is eligible to use Form S-3,
the Company shall use its reasonable best efforts to file a registration
statement on Form S-3 pursuant to Rule 415 under the Securities Act (or any
successor rule) (a “Shelf Registration”) with respect to all of the Registrable
Securities that have been converted into Common Shares pursuant to the Articles
Supplementary and are contemplated to be included in such Shelf Registration
pursuant to Section 2.03(b), within 30 days after the occurrence of the
Triggering Event. The Company shall use its reasonable best efforts to cause
such Shelf Registration to become effective within 90 days of the filing date
(if not automatically effective upon filing). The Company only shall be required
to effectuate one Public Offering from such Shelf Registration (an “Underwritten
Takedown”) within any six-month period, which offering shall be deemed a Demand
Registration. The provisions of Section 2.01 shall apply mutatis mutandis to
each Underwritten Takedown, with references to “filing of the registration
statement” or “effective date” being deemed references to filing of a prospectus
or supplement for such offering and references to “registration” being deemed
references to the offering; provided, however, that Registering Shareholders
shall only include Shareholders whose Registrable Securities are included in
such Shelf Registration or may be included therein without the need for an
amendment to such Shelf Registration (other than an automatically effective
amendment). So long as the Shelf Registration is effective, no Shareholder
covered thereunder may request any Demand Registration pursuant to Section 2.01
with respect to Registrable Shares that are registered on such Shelf
Registration.
(b)    If a Triggering Event of the type referred to in either clause (i) or
(ii) of the definition thereof occurs, the Company promptly shall give notice of
the subject Shelf Registration (but at least ten Business Days prior to the
anticipated filing date of the registration statement relating to such Shelf
Registration) to all the Shareholders in the event of a Trigger Event under such
clause (i) and to all the Shareholders (other than the Shelf Requesting
Shareholders) in the event of a Trigger Event under such clause (ii), and
thereupon shall use its reasonable best efforts to effect the registration under
the Securities Act of:
(1)    all Registrable Securities for which the Shelf Requesting Shareholders
have requested registration under this Section 2.03 (which in the case of a
Triggering

8
 

--------------------------------------------------------------------------------




Event of the type specified in clause (i) of the definition thereof shall be
deemed to be all the then outstanding Registrable Securities), and
(2)    all other Registrable Securities of the same class as those requested to
be registered by the Shelf Requesting Shareholders that any Shareholders have
requested the Company to register by request received by the Company within
seven days after such Shareholders receive the Company’s notice of the Shelf
Registration,
all to the extent necessary to permit the registration of the Registrable
Securities so to be registered on such Shelf Registration.
(c)    At any time prior to the effective date of the registration statement
relating to such Shelf Registration, the Shelf Requesting Shareholder may revoke
such request, without liability to any of the other Registering Shareholders, by
providing a notice to the Company revoking such request.
(d)    The Company shall be liable for and pay all Registration Expenses in
connection with any Shelf Registration.
(e)    Upon notice to the Shelf Requesting Shareholder, the Company may postpone
effecting a registration pursuant to this Section 2.03 on one occasion during
any period of six consecutive months for a reasonable time specified in the
notice but not exceeding 45 days (which period may not be extended or renewed),
if the Company determines that effecting the registration would materially and
adversely affect an offering of securities of the Company the preparation of
which had then been commenced, or the Company is in possession of material
non-public information the disclosure of which during the period specified in
such notice the Company reasonably believes would not be in the best interests
of the Company.
(f)    Notwithstanding anything that may be to the contrary in this Article 2,
the Company shall not be required to effect (A) more than one Shelf Registration
pursuant to Section 2.03 within any three-month period, or (B) more than three
Shelf Registrations (excluding any Underwritten Takedown, which shall instead be
counted as a Demand Registration) hereunder in the aggregate.
Section 2.04.    Lock-Up Agreements. If any registration of Registrable
Securities shall be effected in connection with a Public Offering, neither the
Company nor any Shareholder who (i) sold any Registrable Securities in such
Public Offering, (ii) is a director or executive officer of the Company, or
(iii) holds in excess of one half of one percent (1/2%) of the then outstanding
shares of Common Stock (nor, to the extent requested by the lead managing
underwriter or any governmental authority or regulatory agency (including
FINRA), any other Shareholder), shall effect any public sale or distribution,
including any sale pursuant to Rule 144, of any Common Shares or other equity or
equity-based security of the Company (except as part of such Public Offering)
during the period beginning 14 days prior to the effective date of the
applicable registration statement or, in the case of a Shelf Registration, 14
days prior to launch of the offering or such later date when the Shareholder
receives notice thereof until the earlier of (i) such time as the Company and
the lead managing underwriter shall agree and (ii) 180 days following the
effective date of the applicable registration statement or, in the case of a
Shelf Registration, 90 days following the launch of the offering or such later
date when the Shareholder receives notice thereof (such period, the “Lock-Up
Period” for the applicable registration statement).
Section 2.05.    Registration Procedures. Whenever Shareholders request that any
Registrable Securities be registered pursuant to Section 2.01, 2.02 or 2.03,
subject to the provisions of

9
 

--------------------------------------------------------------------------------




such Sections, the Company shall use all reasonable best efforts to effect the
registration and the sale of such Registrable Securities in accordance with the
intended method of disposition thereof as quickly as practicable, and, in
connection with any such request:
(a)    Subject to Sections 2.01, 2.02 and 2.03, the Company shall as
expeditiously as possible prepare and file with the SEC a registration statement
on any form for which the Company then qualifies and that counsel for the
Company shall deem appropriate and which form shall be available for the sale of
the Registrable Securities to be registered thereunder in accordance with the
intended method of distribution thereof, and use all reasonable best efforts to
cause such filed registration statement to become and remain effective for a
period of not less than 180 days, or in the case of a Shelf Registration, two
years (or such shorter period in which all of the Registrable Securities of the
Shareholders included in such registration statement shall have actually been
sold thereunder). Any such registration statement shall be an automatically
effective registration statement to the extent permitted by the SEC’s rules and
regulations.
(b)    Prior to filing a registration statement or prospectus or any amendment
or supplement thereto (other than any report filed pursuant to the Exchange Act
that is incorporated by reference therein), the Company shall, if requested,
furnish to each participating Shareholder and each underwriter, if any, of the
Registrable Securities covered by such registration statement copies of such
registration statement as proposed to be filed and provide each participating
Shareholder with a reasonable period of time to comment thereon; provided,
however, that the Company shall not have any obligation to modify any
information if the Company reasonably expects that so doing would cause the
registration statement or prospectus or any amendment or supplement thereto to
contain an untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading. Thereafter, the Company shall furnish to such Shareholder and
underwriter, if any, such number of copies of such registration statement, each
amendment and supplement thereto (in each case including all exhibits thereto
and documents incorporated by reference therein), the prospectus included in
such registration statement (including each preliminary prospectus and any
summary prospectus) and any other prospectus filed under Rule 424, Rule 430A,
Rule 430B or Rule 430C under the Securities Act and such other documents as such
Shareholder or underwriter may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by such Shareholder.
(c)    After the filing of the registration statement, the Company shall (i)
cause the related prospectus to be supplemented by any required prospectus
supplement and, as so supplemented, to be filed pursuant to Rule 424 under the
Securities Act, (ii) comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities covered by such
registration statement during the applicable period in accordance with the
intended methods of disposition by the Shareholders thereof set forth in such
registration statement or supplement to such prospectus, and (iii) promptly
notify each Shareholder holding Registrable Securities covered by such
registration statement of any stop order issued or threatened by the SEC or any
state securities commission and take all reasonable actions required to prevent
the entry of such stop order or to remove it if entered.
(d)    The Company shall use all reasonable best efforts to (i) register or
qualify the Registrable Securities covered by such registration statement under
such other securities or “blue sky” laws of such jurisdictions in the United
States as any Registering Shareholder holding such Registrable Securities
reasonably (in light of such Shareholder’s intended plan of distribution)
requests and (ii) cause such Registrable Securities to be registered with or
approved by such other governmental agencies or authorities as may be necessary
by virtue of the business and operations of the Company and do any and all other
acts and things that may be reasonably necessary or advisable to enable such
Shareholder

10
 

--------------------------------------------------------------------------------




to consummate the disposition of the Registrable Securities owned by such
Shareholder, provided that the Company shall not be required to (A) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this Section 2.05(d), (B) subject itself to taxation
in any such jurisdiction or (C) consent to general service of process in any
such jurisdiction.
(e)    The Company shall immediately notify each Shareholder holding such
Registrable Securities covered by such registration statement, at any time when
a prospectus relating thereto is required to be delivered under the Securities
Act, of the occurrence of an event requiring the preparation of a supplement or
amendment to such prospectus so that, as thereafter delivered to the purchasers
of such Registrable Securities, such prospectus will not contain an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading and
promptly prepare and make available to each such Shareholder and file with the
SEC any such supplement or amendment. Each Shareholder agrees that, upon receipt
of any notice from the Company of the happening of any event of the kind
described in the first sentence of this Section 2.05(e), such Shareholder shall
forthwith discontinue disposition of Registrable Securities pursuant to the
registration statement covering such Registrable Securities until such
Shareholder’s receipt of the copies of the supplemented or amended prospectus
contemplated by this Section 2.05(e), and, if so directed by the Company, such
Shareholder shall deliver to the Company all copies, other than any permanent
file copies then in such Shareholder’s possession, of the most recent prospectus
covering such Registrable Securities at the time of receipt of such notice. If
the Company shall give such notice, the Company shall extend the period during
which such registration statement shall be maintained effective (including the
period referred to in Section 2.05(a)) by the number of days during the period
from and including the date of the giving of such notice to the date when the
Company shall make available to such Shareholder a prospectus supplemented or
amended to conform with the requirements of the first sentence of this Section
2.05(e).
(f)    Upon execution of confidentiality agreements in form and substance
reasonably satisfactory to the Company, the Company shall make available for
inspection upon reasonable notice and during normal business hours by any
Shareholder and any underwriter participating in any disposition pursuant to a
registration statement being filed by the Company pursuant to this Section 2.05
and any attorney, accountant or other professional retained by any such
Shareholder or underwriter (collectively, the “Inspectors”), all financial and
other records, pertinent corporate documents and properties of the Company
(collectively, the “Records”) as shall be reasonably necessary or desirable to
enable any of the Inspectors to exercise its due diligence responsibility, and
cause the Company’s officers, directors and employees to supply all information
reasonably requested by any Inspectors in connection with such registration
statement. Records that the Company determines, in good faith, to be
confidential and that it notifies the Inspectors are confidential shall not be
disclosed by the Inspectors unless (i) the disclosure of such Records is
necessary to avoid or correct a misstatement or omission in such registration
statement, or (ii) the release of such Records is ordered pursuant to a subpoena
or other order from a court of competent jurisdiction. Each Shareholder agrees
that information obtained by it as a result of such inspections shall be deemed
confidential and shall not be used by it or its Affiliates as the basis for any
market transactions in any of the Company’s securities unless and until such
information is made generally available to the public. Each Shareholder further
agrees that, upon learning that disclosure of such Records is sought pursuant to
a subpoena or other order of a court of competent jurisdiction, it shall give
notice to the Company and allow the Company, at its expense, to undertake
appropriate action to prevent disclosure of the Records deemed confidential and
shall cooperate with the Company (at the expense of the Company) as reasonably
requested by the Company to prevent such disclosure.

11
 

--------------------------------------------------------------------------------




(g)    The Company shall use reasonable best efforts to furnish to each
Registering Shareholder and to each such underwriter, if any, a signed
counterpart, addressed to such Shareholder or underwriter, of (i) an opinion or
opinions of counsel to the Company and (ii) a comfort letter or comfort letters
from the Company’s independent public accountants, each in customary form and
covering such matters of the kind customarily covered by opinions or comfort
letters, as the case may be, as the Shareholders holding the majority of the
Registrable Securities to be sold for the account of all Shareholders in the
offering or the managing underwriter therefor reasonably requests.
(h)    The Company shall otherwise use all reasonable best efforts to comply
with all applicable rules and regulations of the SEC, and make available to its
security holders, as soon as reasonably practicable, an earnings statement or
such other document covering a period of 12 months, beginning within three
months after the effective date of the registration statement, which earnings
statement satisfies the requirements of Rule 158 under the Securities Act.
(i)    The Company may require each Shareholder promptly to furnish in writing
to the Company such information regarding the distribution of the Registrable
Securities as the Company may from time to time reasonably request and such
other information as may be legally required in connection with such
registration.
(j)    If the Common Shares are listed on a national securities exchange, the
Company shall use reasonable best efforts to list all shares of Common Stock (or
other securities) issued upon conversion of the Convertible Securities on the
securities exchange or quotation system on which the Common Shares (or such
other securities) are then listed or traded, upon issuance thereof.
(k)    The Company shall select an underwriter or underwriters in connection
with any Public Offering, except as contemplated by Sections 2.01 and 2.03. In
connection with any Public Offering, the Company shall enter into customary
agreements (including an underwriting agreement in customary form) and take all
other actions as are reasonably required in order to expedite or facilitate the
disposition of such Registrable Securities in any such Public Offering,
including the engagement of a “qualified independent underwriter” in connection
with the qualification of the underwriting arrangements with FINRA.
(l)    The Company shall (i) make available appropriate senior executive
officers of the Company to prepare and make presentations at any “road shows”
and before analysts, and (ii) otherwise use its reasonable efforts to cooperate
as reasonably requested by the underwriters in the offering, marketing or
selling of the Registrable Securities.
Section 2.06.    Participation In Public Offering. No Shareholder may
participate in any Public Offering hereunder unless such Shareholder (a) agrees
to sell such Shareholder’s Registrable Securities on the basis provided in any
underwriting arrangements approved by the Persons entitled hereunder to approve
such arrangements, and (b) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements and the provisions of
this Agreement in respect of registration rights.
Section 2.07.    Rule 144 Sales; Cooperation By The Company. If any holder of
Common Stock (or other securities) issued upon conversion of the Convertible
Shares or holder of Registrable Securities (but only if such holder is a
Shareholder or a Permitted Transferee thereof), shall Transfer or propose to
Transfer any shares of Common Stock (or other securities) issued upon conversion
of the Convertible Securities or any Registrable Securities pursuant to Rule 144
or Rule 144A, the Company

12
 

--------------------------------------------------------------------------------




shall cooperate, to the extent commercially reasonable, with such holder and
shall promptly provide to such holder such information as such holder shall
reasonably request. Without limiting the foregoing, the Company shall:
(a)    at any time after any of the Company’s shares of capital stock are
registered under the Securities Act or the Exchange Act: (i) make and keep
available public information, as those terms are contemplated by Rule 144; (ii)
timely file with the SEC all reports and other documents required to be filed
under the Securities Act and the Exchange Act; and (iii) furnish to each such
holder forthwith upon request a written statement by the Company as to its
compliance with the reporting requirements of the Securities Act and the
Exchange Act, a copy of the most recent annual or quarterly report of the
Company, and such other information as such holder may reasonably request in
order to avail itself of any rule or regulation of the SEC allowing such holder
to sell any Registrable Securities without registration; and
(b)    each such holder and each prospective holder (but only if such
prospective holder is a Permitted Transferee) who may consider acquiring Common
Stock, other securities received upon conversion of the Convertible Securities
or Registrable Securities in reliance upon Rule 144A under the Securities Act
(or any successor rule then in force) (“Rule 144A”) shall have the right to
request from the Company, and the Company will provide upon such request, such
information regarding the Company and its business, assets and properties, if
any, as is at the time required to be made available by the Company under Rule
144A so as to enable such holder or prospective holder to transfer the
respective securities to such prospective holder in reliance upon Rule 144A.
(c)    In addition, the Company shall use reasonable best efforts to furnish
forthwith, but in any event within five (5) business days following the receipt
of a supportable request therefor, at the Company’s expense, to the Company’s
transfer agent an opinion of counsel that such unlegended stock certificates may
be issued and the requesting Shareholder shall furnish to the transfer agent any
representation letter requested by the transfer agent in connection therewith,
at such Stockholder’s expense.
ARTICLE 3
INDEMNIFICATION AND CONTRIBUTION

Section 3.01.    Indemnification by the Company. Subject to any limitations
imposed by the laws of the State of Maryland and the Articles, the Company
agrees to indemnify and hold harmless each Shareholder beneficially owning any
Registrable Securities covered by a registration statement, its officers,
directors, employees, partners and agents, and each Person, if any, who controls
such Shareholder within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act from and against any and all losses, claims,
damages, liabilities and expenses (including reasonable expenses of
investigation and reasonable attorneys’ fees and expenses) (collectively,
“Damages”) caused by or relating to (i) any untrue statement or alleged untrue
statement of a material fact contained in any registration statement or
prospectus relating to the Registrable Securities (as amended or supplemented if
the Company shall have furnished any amendments or supplements thereto) or any
preliminary prospectus or free-writing prospectus (as defined in Rule 405 under
the Securities Act), or (ii) any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, except insofar as such Damages are caused by or related
to any such untrue statement or omission or alleged untrue statement or omission
so made based upon information furnished in writing to the Company by such
Shareholder or on such Shareholder’s behalf expressly for use therein. The
Company also agrees to indemnify any underwriters

13
 

--------------------------------------------------------------------------------




of the Registrable Securities, their officers and directors and each Person who
controls such underwriters within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act on substantially the same basis as that of
the indemnification of the Shareholders provided in this Section 3.01.
Section 3.02.    Indemnification by Participating Shareholders. Each Shareholder
holding Registrable Securities included in any registration statement agrees,
severally but not jointly, to indemnify and hold harmless the Company, its
officers, directors and agents, and each underwriter of the Registrable
Securities, its officers and directors, and each Person, if any, who controls
the Company or such underwriter within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act from and against all Damages
caused by or relating to (i) any untrue statement or alleged untrue statement of
a material fact contained in any registration statement or prospectus relating
to the Registrable Securities (as amended or supplemented if the Company shall
have furnished any amendments or supplements thereto) or any preliminary
prospectus or free-writing prospectus (as defined in Rule 405 under the
Securities Act), or (ii) any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, but only with respect to information furnished in
writing by such Shareholder or on such Shareholder’s behalf expressly for use in
any registration statement or prospectus relating to the Registrable Securities,
or any amendment or supplement thereto, or any preliminary prospectus or
free-writing prospectus. As a condition to including Registrable Securities in
any registration statement filed in accordance with Article 2, the Company may
require that it shall have received an undertaking reasonably satisfactory to it
from any underwriter to indemnify and hold it harmless to the extent customarily
provided by underwriters with respect to similar securities. No Shareholder
shall be liable under this Section 3.02 for any Damages in excess of the net
proceeds realized by such Shareholder in the sale of Registrable Securities of
such Shareholder to which such Damages relate.
Section 3.03.    Conduct of Indemnification Proceedings. If any proceeding
(including any governmental investigation) shall be instituted involving any
Person in respect of which indemnity may be sought pursuant to this Article 3,
such Person (an “Indemnified Party”) shall promptly notify the Person from which
such indemnity may be sought (the “Indemnifying Party”) in writing and the
Indemnifying Party shall be entitled to participate in and assume the defense
thereof, including the employment of counsel reasonably satisfactory to such
Indemnified Party, and shall assume the payment of all fees and expenses,
provided that the failure of any Indemnified Party so to notify the Indemnifying
Party shall not relieve the Indemnifying Party of its obligations hereunder
except to the extent that the Indemnifying Party is materially prejudiced by
such failure to notify. In any such proceeding, any Indemnified Party shall have
the right to retain its own counsel, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Party unless (a) the Indemnifying
Party and the Indemnified Party shall have mutually agreed to the retention of
such counsel, (b) in the reasonable judgment of such Indemnified Party
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them, including one or more
defenses or counterclaims that are different from or in addition to those
available to the Indemnifying Party, or (c) the Indemnifying Party shall have
failed to assume the defense within 30 days of notice pursuant to this Section
3.03. It is understood that, in connection with any proceeding or related
proceedings in the same jurisdiction, the Indemnifying Party shall not be liable
for the reasonable fees and expenses of more than one separate firm of attorneys
(in addition to any local counsel) at any time for all such Indemnified Parties,
and that all such fees and expenses shall be reimbursed as they are incurred. In
the case of any such separate firm for the Indemnified Parties, such firm shall
be designated in writing by the Indemnified Parties. The Indemnifying Party
shall not be liable for any settlement of any proceeding effected without its
written consent, but if settled with such consent, or if there be a final
judgment for

14
 

--------------------------------------------------------------------------------




the plaintiff, the Indemnifying Party shall indemnify and hold harmless such
Indemnified Parties from and against any loss or liability (to the extent stated
above) by reason of such settlement or judgment. Without the prior written
consent of the Indemnified Party, no Indemnifying Party shall effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Party is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party, unless such settlement (i) includes
an unconditional release of such Indemnified Party from all liability arising
out of such proceeding, and (ii) does not include any injunctive or other
equitable or non‑monetary relief applicable to or affecting such Indemnified
Person.
Section 3.04.    Contribution. If the indemnification provided for in this
Article 3 is unavailable to the Indemnified Parties in respect of any Damages,
then each Indemnifying Party, in lieu of indemnifying the Indemnified Parties,
shall contribute to the amount paid or payable by such Indemnified Party, in
such proportion as is appropriate to reflect the relative fault of the
Indemnifying Party and Indemnified Party in connection with the actions,
statements or omissions that resulted in such Damages as well as any other
relevant equitable considerations. The relative fault of such Indemnifying Party
and Indemnified Party shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission of a material fact, has been
taken or made by, or relates to information supplied by, such Indemnifying Party
or Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission. The amount paid or payable by a party as a result of any Damages shall
be deemed to include, subject to the limitations set forth in this Agreement,
any reasonable attorneys’ or other reasonable fees or expenses incurred by such
party in connection with any proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Article 3 was available to such party in accordance with its terms.
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 3.04 were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 3.04, no Shareholder shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the proceeds actually received by such Shareholder from the sale of the
Registrable Securities subject to the proceeding exceeds the amount of any
damages that such Shareholder has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission, except
in the case of fraud by such Shareholder. Each Shareholder’s obligation to
contribute pursuant to this Section 3.03 is several in the proportion that the
proceeds of the offering received by such Shareholder bears to the total
proceeds of the offering received by all such Shareholders and not joint.
No Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation. The indemnity and
contribution agreements contained in this Article 3 are in addition to any
liability that the Indemnifying Parties may have to the Indemnified Parties.
Notwithstanding anything in this Agreement to the contrary, the contribution
agreements contained in this Section 3.04 are subject to any limitations or
conditions imposed by the Articles.
Section 3.05.    Other Indemnification. Indemnification similar to that provided
in this Article 3 (with appropriate modifications) shall be given by the Company
and each Shareholder participating therein with respect to any required
registration or other qualification of securities under any foreign, federal or
state law or regulation or governmental authority other than the Securities Act.

15
 

--------------------------------------------------------------------------------




ARTICLE 4
MISCELLANEOUS

Section 4.01.    Binding Effect; Assignability.
(a)    This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, successors, legal representatives and
permitted assigns. Any Shareholder that ceases to own of record any Registrable
Securities shall cease to be bound by the terms hereof (other than (i) the
provisions of Article 3 applicable to such Shareholder with respect to any
offering of Registrable Securities completed before the date such Shareholder
ceased to own any Registrable Securities, and (ii) this Article 4).
(b)    Neither this Agreement nor any right, remedy, obligation or liability
arising hereunder or by reason hereof shall be assignable by any party hereto
pursuant to any Transfer of Registrable Securities or otherwise, except that
each Shareholder may assign rights hereunder to any Permitted Transferee of such
Shareholder. Any such Permitted Transferee shall (unless already bound hereby)
execute and deliver to the Company an agreement to be bound by this Agreement in
the form of Exhibit A hereto (a “Joinder Agreement”) and shall thenceforth be a
“Shareholder”.
(c)    Nothing in this Agreement, expressed or implied, is intended to confer on
any Person other than the parties hereto, and their respective heirs,
successors, legal representatives and permitted assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.
Section 4.02.    Notices. Any notice, report, approval, waiver, consent or other
communication (each, a “Notice”) required or permitted to be given hereunder
shall be in writing and shall be deemed given or delivered: (i) when delivered
personally; (ii) one business day following deposit with a recognized overnight
courier service that obtains a receipt, provided such receipt is obtained, and
provided further that the deposit occurs prior to the deadline imposed by such
service for overnight delivery; (iii) when transmitted, if sent by electronic
mail, provided a read receipt is delivered to the sender, in each case provided
such communication is addressed to the intended recipient thereof as set forth
below:
if to the Company to:
Behringer Harvard Multifamily REIT I, Inc.
15601 Dallas Parkway
Suite 600
Addison, Texas 75001
Attention: Daniel J. Rosenberg
Email: drosenberg@behringerharvard.com


with copies (which shall not constitute notice) to:
Alston & Bird LLP
One Atlantic Center
1201 West Peachtree Street
Atlanta, Georgia 30309-3424
Attention: Rosemarie A. Thurston
Email:    rosemarie.thurston@alston.com

16
 

--------------------------------------------------------------------------------






and:
DLA Piper LLP (US)
4141 Parklake Avenue, Suite 300
Raleigh, North Carolina 27612-2350
Attention: Robert H. Bergdolt
Email: robert.bergdolt@dlapiper.com


if to any Shareholder, at the address for such Shareholder listed on the
signature pages below or otherwise provided to the Company as set forth below.
A party shall, as soon as reasonably practicable, give Notice in writing to the
other party of a change in its address for the purposes of this Section 4.02.
The failure of any party to give notice shall not relieve any other party of its
obligations under this Agreement except to the extent that such party is
actually prejudiced by such failure to give notice.
Any Person who becomes a Shareholder after the date hereof shall provide its
address and fax number to the Company.
Section 4.03.    Waiver; Amendment; Termination. No provision of this Agreement
may be waived except by an instrument in writing executed by the party against
whom the waiver is to be effective. No provision of this Agreement may be
amended or otherwise modified except by an instrument in writing executed by the
Company and the holders of at least 75% of the Registrable Securities held by
the parties hereto at the time of such proposed amendment or modification.
Section 4.04.    Governing Law; Venue. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Maryland, and any
action brought to enforce the agreements made hereunder or any action which
arises out of the relationship created hereunder shall be brought exclusively in
City of Dallas, State of Texas.
Section 4.05.    Jurisdiction. The parties hereby agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby shall be brought in any state or federal court in the City of Dallas,
Texas, so long as one of such courts shall have subject matter jurisdiction over
such suit, action or proceeding, and that any cause of action arising out of
this Agreement shall be deemed to have arisen from a transaction of business in
the State of Texas, and each of the parties hereby irrevocably consents to the
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by law, any objection that it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding in any such court or
that any such suit, action or proceeding which is brought in any such court has
been brought in an inconvenient form. Process in any such suit, action or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any such court. Without limiting the foregoing, each
party agrees that service of process on such party as provided in Section 4.02
shall be deemed effective service of process on such party.
Section 4.06.    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL

17
 

--------------------------------------------------------------------------------




PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
Section 4.07.    Specific Enforcement. Each party hereto acknowledges that the
remedies at law of the other parties for a breach or threatened breach of this
Agreement would be inadequate and, in recognition of this fact, any party to
this Agreement, without posting any bond or furnishing other security, and in
addition to all other remedies that may be available, shall be entitled to
obtain equitable relief in the form of specific performance, a temporary
restraining order, a temporary or permanent injunction or any other equitable
remedy that may then be available.
Section 4.08.    Counterparts; Effectiveness. This Agreement may be executed
(including by facsimile or other electronic transmission) with counterpart
signature pages or in any number of counterparts, each of which shall be deemed
to be an original, and all of which shall, taken together, be considered one and
the same agreement, it being understood that each party need not sign the same
counterpart. This Agreement shall become effective when each party hereto shall
have executed and delivered this Agreement. Until and unless each party has
executed and delivered this Agreement, this Agreement shall have no effect and
no party shall have any right or obligation hereunder (whether by virtue of any
other oral or written agreement or other communication).
Section 4.09.    Entire Agreement. This Agreement constitutes the entire
agreement and understanding among the parties hereto and supersedes all prior
and contemporaneous agreements and understandings, both oral and written, among
the parties hereto with respect to the subject matter hereof.
Section 4.10.    Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction or other
authority to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any party. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner so that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.
Section 4.11.    Independent Nature of Shareholders’ Obligations and Rights. The
obligations of each Shareholder hereunder are several and not joint with the
obligations of any other Shareholder hereunder, and no Shareholder shall be
responsible in any way for the performance of the obligations of any other
Shareholder hereunder. Nothing contained herein or in any other agreement or
document delivered at any closing, and no action taken by any Shareholder
pursuant hereto or thereto, shall be deemed to constitute the Shareholders as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Shareholders are in any way acting in concert with
respect to such obligations or the transactions contemplated by this Agreement.
Each Shareholder shall be entitled to protect and enforce its rights, including
the rights arising out of this Agreement, and it shall not be necessary for any
other Shareholder to be joined as an additional party in any proceeding for such
purpose.
[Signature Pages Follow]



18
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement or have
caused this Agreement to be duly executed by their respective authorized
officers as of the day and year first above written.
BEHRINGER HARVARD MULTIFAMILY REIT I, INC., a Maryland corporation
By:  /s/ Mark T. Alfieri

Name: Mark T. Alfieri
Title: Chief Operating Officer


[Signature page to the Registration Rights Agreement]


EAST\58637267.1

--------------------------------------------------------------------------------




BEHRINGER HARVARD MULTIFAMILY REIT I SERVICES HOLDINGS, LLC


By:  /s/ M. Jason Mattox

Name: M. Jason Mattox
Title: Executive Vice President





Address for Notices:
Behringer Harvard Multifamily REIT I Services Holdings, LLC
15601 Dallas Parkway
Suite 600
Addison, Texas 75001
Attention: Stanton P. Eigenbrodt
 

With Copies of Notices to:
Jenner & Block LLP
353 North Clark Street
Chicago, Illinois 60654
Attention: Donald E. Batterson
Jeffrey R. Shuman





[Signature page to the Registration Rights Agreement]


EAST\58637267.1

--------------------------------------------------------------------------------




Exhibit A    
JOINDER TO REGISTRATION RIGHTS AGREEMENT
This Joinder Agreement (this “Joinder Agreement”) is made as of the date written
below by the undersigned (the “Joining Party”) in accordance with the
Registration Rights Agreement dated as of July 31, 2013 (as the same may be
amended from time to time, the “Registration Rights Agreement”), among Behringer
Harvard Multifamily REIT I, Inc. and the Shareholders party thereto. Capitalized
terms used, but not defined, herein shall have the respective meanings ascribed
to such terms in the Registration Rights Agreement.
The Joining Party hereby acknowledges, agrees and confirms that, by its
execution of this Joinder Agreement, the Joining Party shall be deemed to be a
party to the Registration Rights Agreement as of the date hereof as a “Permitted
Transferee” of a Shareholder thereto, and shall have all of the rights and
obligations of a “Shareholder” thereunder as if it had executed the Registration
Rights Agreement. The Joining Party hereby ratifies, as of the date hereof, and
agrees to be bound by, all of the terms, provisions and conditions contained in
the Registration Rights Agreement (including without limitation Section 4.01
thereof).
IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of
the date written below.
Date: ___________ ___, ______
[NAME OF JOINING PARTY]
By:  

Name:
Title:

Address for Notices:
Behringer Harvard Multifamily Advisors I, LLC
15601 Dallas Parkway
Suite 600
Addison, Texas 75001
Attention: Stanton P. Eigenbrodt
With Copies of Notices to:
Jenner & Block LLP
353 North Clark Street
Chicago, Illinois 60654
Attention: Donald E. Batterson
Jeffrey R. Shuman




